The opinion of the Court was delivered by
Bermudez. C. J.
This is ail application for a mandamus.
The relator complains that the respondents have refused, without authority of law, to pass upon the merits of an appeal taken by him, from a judgment allowing a minor, said to be in necessitous circumstances, out of the binds of a succession which he administers, the sum of one thousand dollars. This was the only matter in dispute.
The ground on which the refusal was based is, that by the amendment of Article 81 of the Constitution, adopted in May last, this court was given exclusive jurisdiction in cases involving the right to a homestead.
The judges of the Court of Appeals have made return accordingly.
The allowance by the District Court was made under the provisions of Art. R. C. C. 3552, which is the Act of 1852, entitled, “an act to provide a homestead for the -widow and children of deceased persons.55
The object and purpose of this Act was not to provide for a homestead, strictly speaking, but to make the necessitous widow and minor children of the deceased privileged creditors of the succession and to have them paid in preference to other creditors.
The amendment of Art. 81 refers to the homestead mentioned in Articles 219 to 223 of the Constitution. The word “homestead,” there used is to be taken in its technical sense. It means the land and dwelling, the cattle and effects appropriated, as a permanent residence for the family. Abbott and Bouvier, vo. Homestead.
*110In succession "of Durkin, 30 Ann. 670, tlie previous court said the Act had been misnamed in its title; that it is an Act providing- tire necessitous widow’s portion out of her husband’s estate. It reiterated the language in Curran vs. Ames, V., Manning’s Unrep. Cases, 442.
It is over such cases of homesteads alone, as are mentioned in the present. Constitution, that this court has exclusive jurisdiction.
It is, therefore, ordered and decreed that the alternative mandamus herein issued be made peremptory, and that the respondents do proceed to hear and determine the case presented.